DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 7/12/2018.
Claims 1-20 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018, 12/21/2018, 8/22/2019, 11/6/2019, 12/6/2019, 1/9/2020, 8/5/2020, 11/20/2020, 6/16/2021, 8/3/2021, and 8/25/2021, were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu (US 20170063888 A1) in view of Boe (US 20160105334 A1).
As to claim 1, Muddu teaches a computer-implementable method for performing a feature generation operation, comprising:
receiving a stream of events, the stream of events comprising a plurality of events ([0274] the ML-based CEP engine is implemented as, or within, analysis module and couples to a data intake and preparation stage that receives raw event data from a target-side computer system; [0156] Apache Storm.TM. is a distributed real-time computation engine that processes data stream record-by-record. Apache Spark.TM. is a large-scale data processing engine that collects events together for processing in batches (stream of events comprising a plurality of events));
applying labels to applicable events from the plurality of events, the applying labels providing a labeled event ([0274] The event feature set can include labels for portions of the raw event data; [0292] The event feature sets from the unbounded stream 1502 can be labeled with event view labels corresponding to the event views);
Muddu does not explicitly teach
processing the labeled event to extract a feature from the labeled event, the processing  providing a feature associated with an event.
Boe teaches
processing the labeled event to extract a feature from the labeled event, the processing  providing a feature associated with an event ([0259] The event processing system can apply a late-binding schema to the events to extract values for fields defined by the schema and determine which events have values extracted for an X field (labeled) that include "1").
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the process of extracting value from labeled filed, as taught by Boe.  

As to claim 2, Muddu and Boe teach the method of claim 1, wherein Boe further teaches:
the applying labels to the applicable events from the plurality of events classifies the applicable events from the plurality of events with associated metadata ([0416] FIG. 10AC is a flow diagram of an implementation of a method for filtering events (classifies the applicable events) using informational field-value data, where [418] teaches that the second field-value pair may include a metadata field name and metadata value that match the query field name and query value, respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, method for filtering events, as taught by Boe.  One would be motivated to do so to intelligence generation and activity discovery from events in a distributed data processing system.	

As to claim 5, Muddu and Boe teach the method of claim 1, wherein Muddu teaches:
the feature associated with the event comprises at least one of a number of bytes uploaded, a time of day, a presence of certain terms in unstructured content, respective domains associated with senders and recipients of information, and a Uniform Resource Locator (URL) classification of a web page visit ([0966] Events can be derived from "time series data," wherein time series data comprises a sequence of data points that are associated with successive points in time (time of day) and are typically spaced at uniform time intervals. Events can also be derived from "structured" or "unstructured" data).

As to claim 7, Muddu teaches a system comprising:

a data bus coupled to the processor; and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions  executable by the processor and configured for:
receiving a stream of events, the stream of events comprising a plurality of events ([0274] the ML-based CEP engine is implemented as, or within, analysis module and couples to a data intake and preparation stage that receives raw event data from a target-side computer system; [0156] Apache Storm.TM. is a distributed real-time computation engine that processes data stream record-by-record. Apache Spark.TM. is a large-scale data processing engine that collects events together for processing in batches (stream of events comprising a plurality of events)),
applying labels to applicable events from the plurality of events, the applying labels providing a labeled event ([0274] The event feature set can include labels for portions of the raw event data; [0292] The event feature sets from the unbounded stream 1502 can be labeled with event view labels corresponding to the event views); Muddu does not explicitly teach
Muddu does not explicitly teach
processing the labeled event to extract a feature from the labeled event, the processing providing a feature associated with an event.
Boe teaches
processing the labeled event to extract a feature from the labeled event, the processing providing a feature associated with an event ([0259] The event processing system can apply a late-binding schema to the events to extract values for fields defined by the schema and determine which events have values extracted for an X field (labeled) that include "1").


As to claim 8, Muddu and Boe teach the system of claim 7, wherein Boe further teaches:
the applying labels to the applicable events from the plurality of events classifies the applicable events from the plurality of events with associated metadata ([0416] FIG. 10AC is a flow diagram of an implementation of a method for filtering events (classifies the applicable events) using informational field-value data, where [418] teaches that the second field-value pair may include a metadata field name and metadata value that match the query field name and query value, respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, method for filtering events, as taught by Boe.  One would be motivated to do so to intelligence generation and activity discovery from events in a distributed data processing system.

As to claim 11, Muddu and Boe teach the system of claim 7, wherein Muddu further teaches:
the feature associated with the event comprises at least one of a number of bytes uploaded, a time of day, a presence of certain terms in unstructured content, respective domains associated with senders and recipients of information, and a Uniform Resource Locator (URL) classification of a web page visit ([0966] Events can be derived from "time series data," wherein time series data comprises a sequence of data points that are associated with successive points in time (time of day) and are typically spaced at uniform time intervals. Events can also be derived from "structured" or "unstructured" data).

As to claim 13, Muddu teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
receiving a stream of events, the stream of events comprising a plurality of events ([0274] the ML-based CEP engine is implemented as, or within, analysis module and couples to a data intake and preparation stage that receives raw event data from a target-side computer system; [0156] Apache Storm.TM. is a distributed real-time computation engine that processes data stream record-by-record. Apache Spark.TM. is a large-scale data processing engine that collects events together for processing in batches (stream of events comprising a plurality of events));
applying labels to applicable events from the plurality of events, the applying labels providing a labeled event ([0274] The event feature set can include labels for portions of the raw event data; [0292] The event feature sets from the unbounded stream 1502 can be labeled with event view labels corresponding to the event views);
Muddu does not explicitly teach
processing the labeled event to extract a feature from the labeled event, the processing providing a feature associated with an event.
Boe teaches
processing the labeled event to extract a feature from the labeled event, the processing providing a feature associated with an event ([0259] The event processing system can apply a late-binding schema to the events to extract values for fields defined by the schema and determine which events have values extracted for an X field (labeled) that include "1").
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the process of extracting value from labeled filed, as taught by Boe.  

As to claim 14, Muddu and Boe teach the non-transitory, computer-readable storage medium of claim 13, wherein Boe further teaches:
the applying labels to applicable events from the plurality of events classifies the applicable events from the plurality of events with associated metadata ([0416] FIG. 10AC is a flow diagram of an implementation of a method for filtering events (classifies the applicable events) using informational field-value data, where [418] teaches that the second field-value pair may include a metadata field name and metadata value that match the query field name and query value, respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, method for filtering events, as taught by Boe.  One would be motivated to do so to intelligence generation and activity discovery from events in a distributed data processing system.

As to claim 17, Muddu and Boe teach the non-transitory, computer-readable storage medium of claim 13, wherein Muddu further teaches:
the feature associated with the event comprises at least one of a number of bytes 3 uploaded, a time of day, a presence of certain terms in unstructured content, respective domains associated with senders and recipients of information, and a Uniform Resource Locator (URL) classification of a web page visit ([0966] Events can be derived from "time series data," wherein time series data comprises a sequence of data points that are associated with successive points in time (time of day) and are typically spaced at uniform time intervals. Events can also be derived from "structured" or "unstructured" data).

As to claim 19, Muddu and Boe the non-transitory, computer-readable storage medium of claim 13, wherein Muddu further teaches
the computer executable instructions are deployable to a client system from a server system at a remote location ([0144] the consumer controls software deployment and configuration settings and the provider provides the networks, servers, storage devices and other services to host the consumer's application).

As to claim 20, Muddu and Boe the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to user on an on-demand basis ([0369] it is therefore possible to access additional external public information (e.g. a WHOIS lookup) that will provide additional information about the domain, for example, who registered the domain name and how long ago (on-demand basis)).

Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu (US 20170063888 A1) in view of Boe (US 20160105334 A1) and further in view of Eden (US 20150356488A1).
As to claim 3, Muddu and Boe teach the method of claim 1, Muddu does not explicitly teach wherein:
extracting features comprises performing transformation operations on certain features associated with an event to generate a smaller set of derived features.
Eden teaches
([0117] the feature extraction system 116 generates a subset of task-focused features (smaller set of derived features), each of which characterizes at least one task performed in the crowdsourcing environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the subset of task-focused features is generated, as taught by Eden.  One would be motivated to do so to characterize a susceptibility of the identified task to spam-related activity and may characterize an assessed difficulty level of the identified task.	

As to claim 4, Muddu and Boe teach the method of claim 3, Muddu does not explicitly teach wherein:
the smaller set of derived features facilitates determination of a distribution of associated features corresponding to a particular event.
Eden teaches
the smaller set of derived features facilitates determination of a distribution of associated features corresponding to a particular event ([0117] One class of meta-level features characterizes a task under consideration, e.g., by describing the structure of the task under consideration, the distribution of responses associated with the task).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the subset of task-focused features is generated, as taught by Eden.  One would be motivated to do so to characterize a susceptibility of the identified task to spam-related activity and may characterize an assessed difficulty level of the identified task.	

As to claim 9, Muddu and Boe teach the system of claim 7, Muddu does not explicitly teach wherein:
extracting features comprises performing transformation operations on certain features associated with an event to generate a smaller set of derived features.
Eden teaches
extracting features comprises performing transformation operations on certain features associated with an event to generate a smaller set of derived features ([0117] the feature extraction system 116 generates a subset of task-focused features (smaller set of derived features), each of which characterizes at least one task performed in the crowdsourcing environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the subset of task-focused features is generated, as taught by Eden.  One would be motivated to do so to characterize a susceptibility of the identified task to spam-related activity and may characterize an assessed difficulty level of the identified task.

As to claim 10, Muddu and Boe teach the system of claim 9, Muddu does not explicitly teach wherein:
the smaller set of derived features facilitates determination of a distribution of associated features corresponding to a particular event.
Eden teaches
the smaller set of derived features facilitates determination of a distribution of associated features corresponding to a particular event ([0117] One class of meta-level features characterizes a task under consideration, e.g., by describing the structure of the task under consideration, the distribution of responses associated with the task).


As to claim 15, Muddu and Boe teach the non-transitory, computer-readable storage medium of claim 13, Muddu does not explicitly teach wherein:
extracting features comprises performing transformation operations on certain features associated with an event to generate a smaller set of derived features.
Eden teaches
extracting features comprises performing transformation operations on certain features associated with an event to generate a smaller set of derived features ([0117] the feature extraction system 116 generates a subset of task-focused features (smaller set of derived features), each of which characterizes at least one task performed in the crowdsourcing environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the subset of task-focused features is generated, as taught by Eden.  One would be motivated to do so to characterize a susceptibility of the identified task to spam-related activity and may characterize an assessed difficulty level of the identified task.

As to claim 16, Muddu and Boe teach the non-transitory, computer-readable storage medium of claim 15, Muddu does not explicitly teach wherein:
the smaller set of derived features facilitates determination of a distribution of associated features corresponding to a particular event.
Eden teaches
([0117] One class of meta-level features characterizes a task under consideration, e.g., by describing the structure of the task under consideration, the distribution of responses associated with the task).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the subset of task-focused features is generated, as taught by Eden.  One would be motivated to do so to characterize a susceptibility of the identified task to spam-related activity and may characterize an assessed difficulty level of the identified task.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu (US 20170063888 A1) in view of Boe (US 20160105334 A1) and further in view of Koh (US 20170171609 A1).
As to claim 6, Muddu and Boe teach the method of claim 1, Muddu does not explicitly teach wherein:
extracting features performs at least one of an exact feature extract operation and a multi match feature extract operation.
Koh teaches
extracting features performs at least one of an exact feature extract operation and a multi match feature extract operation ([0135] as a result of determination, when only one matching information is received, for example, when multi-matching does not occur, the content processing a 100 executes a service based on the received matching information. However, as a result of determination, when a plurality of matching information are received, for example, when multi-matching occurs, the content processing a 100 performs matching with second characteristic information extracted).


As to claim 12, Muddu and Boe teach the system of claim 7, Muddu does not explicitly teach wherein:
extracting features performs at least one of an exact feature extract operation and a multimatch feature extract operation.
Koh teaches extracting features performs at least one of an exact feature extract operation and a multimatch feature extract operation ([0135] as a result of determination, when only one matching information is received, for example, when multi-matching does not occur, the content processing a 100 executes a service based on the received matching information. However, as a result of determination, when a plurality of matching information are received, for example, when multi-matching occurs, the content processing a 100 performs matching with second characteristic information extracted).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the exact match and the multimatch information, as taught by Koh.  One would be motivated to do so that a content recognition speed may be improved.

As to claim 18, Muddu and Boe teach the non-transitory, computer-readable storage medium of claim 13, Muddu does not explicitly teach wherein:
extracting features performs at least one of an exact feature extract operation and a multi match feature extract operation.
Koh teaches
([0135] as a result of determination, when only one matching information is received, for example, when multi-matching does not occur, the content processing a 100 executes a service based on the received matching information. However, as a result of determination, when a plurality of matching information are received, for example, when multi-matching occurs, the content processing a 100 performs matching with second characteristic information extracted).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Muddu disclosure, the exact match and the multimatch information, as taught by Koh.  One would be motivated to do so that a content recognition speed may be improved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford, (US 20190034625 A1), Gracefully Handling Endpoint Feedback When Starting to Monitor.
Pandey (US 10341391 B1), Network session based user behavior pattern analysis and associated anomaly detection and verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454